 



Exhibit 10.14

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     AGREEMENT, made January 22, 2005, by and between Seminis, Inc. (the
“Company”) and Jose Manuel Madero Garza (“Executive”).

RECITALS

     WHEREAS the Company has entered into an Agreement and Plan of Merger dated
January 22, 2005 by and among the Company, Monsanto Company (“Parent”) and
Monsanto Sub, Inc. (“Merger Sub”) (the “Merger Agreement”) pursuant to which, at
the Effective Time (as defined in the Merger Agreement), the Company will be the
surviving corporation in the Merger (as defined in the Merger Agreement); and

     WHEREAS this Agreement is intended to be a complete amendment and
restatement of the employment agreement by and between Seminis Merger Corp., the
predecessor to the Company, and Executive dated May 30, 2003, as amended (the
“Prior Agreement”); and

     WHEREAS in order to induce Executive to serve as the Vice President,
Supply-Delivery Chain, of the Company following such Merger, the Company desires
to provide Executive with compensation and other benefits on the terms and
conditions set forth in this Agreement; and

     WHEREAS, Executive is willing to accept such employment and perform
services for the Company on the terms and conditions hereinafter set forth:

     NOW, THEREFORE, it is hereby agreed by and between the parties as follows:

     1. Employment.

     1.1 This Agreement shall become effective at the Effective Time (as defined
in the Merger Agreement) and, except as otherwise expressly provided herein,
shall be of no force or effect prior to such time, or in the event the Merger
Agreement is terminated prior to the consummation of the Merger. For purposes of
this Agreement, “Effective Date” means the date on which the Effective Time
occurs.

 



--------------------------------------------------------------------------------



 



     1.2 Subject to the terms and conditions of this Agreement, the Company
agrees to employ Executive during the Term (as defined below) as Vice President,
Supply-Delivery Chain, of the Company. In his capacity as Vice President,
Supply-Delivery Chain, Executive shall report to the Chief Executive Officer
(the “CEO”) of the Company and shall have the customary powers, responsibilities
and authorities of vice presidents, supply-delivery chain, of wholly-owned
subsidiary corporations of the size, type and nature of the Company, as it
exists from time to time.

     1.3 Subject to the terms and conditions of this Agreement, Executive hereby
accepts employment as the Vice President, Supply-Delivery Chain, of the Company,
commencing on the Effective Date.

     1.4 Executive shall perform his duties under this Agreement with reasonable
diligence and faithfulness, and shall devote his full business time (excluding
any periods of vacation or sick leave) and attention to such duties. Nothing in
this Agreement shall preclude Executive from engaging in charitable and
community affairs, from managing any passive investment made by him in publicly
traded equity securities or other property or from continuing to serve as a
member of the board of directors or as a trustee of any other corporation,
association or entity with respect to which Executive serves as a director or
trustee as of the date of this Agreement, or, with the prior written consent of
the CEO, such consent not to be unreasonably withheld, serving as a member of a
board of directors or as a trustee of any other corporation, association or
entity, provided, that these activities do not materially interfere with the
performance of Executive’s duties and responsibilities hereunder or violate the
provisions of Section 12 of this Agreement.

2



--------------------------------------------------------------------------------



 



     1.5 If requested, Executive agrees to serve, without additional
compensation, as an officer and director for one or more of the Company’s 20% or
more owned subsidiaries, partnerships, joint ventures, and limited liability
companies (collectively, such entities, the “Affiliated Group”), provided, that
such service does not materially interfere with Executive’s performance of his
duties and responsibilities as Vice President, Supply-Delivery Chain, of the
Company.

     1.6 Executive’s principal location of employment shall be at the Company’s
offices located in Oxnard, California, provided, that Executive may be required
under reasonable business circumstances to travel outside of such location in
connection with performing his duties under this Agreement.

     2. Term of Employment. Executive’s term of employment under this Agreement
shall commence on the Effective Date and, subject to the terms hereof, shall
terminate on the earlier of (i) September 29, 2008 (the “Termination Date”) or
(ii) the termination of Executive’s employment pursuant to this Agreement (the
period from the Effective Date until the termination of Executive’s employment
under this Agreement shall be the “Term”). This Agreement shall be renewed
automatically for succeeding terms of one (1) year following the Termination
Date (in which case both the Termination Date and the Term shall be extended one
year on each renewal), unless either party gives written notice to the other at
least 120 days prior to the applicable Termination Date of its intention not to
renew or Executive’s employment is terminated prior to the Termination Date
pursuant to Section 6.

3



--------------------------------------------------------------------------------



 



     3. Compensation.

     3.1 Salary. The Company shall pay Executive an initial annual base salary
of $248,400. The Base Salary shall be reviewed by the Company no less frequently
than annually in a manner consistent with similarly situated executives of the
Company and may be increased but not decreased. For all purposes under this
Agreement, the term “Base Salary” shall refer to Executive’s initial annual Base
Salary as it may be increased and in effect from time to time. Base Salary shall
be payable in accordance with the ordinary payroll practices of the Company.

     3.2 Annual Bonus. (a) During the Term, Executive shall be eligible to
receive an annual bonus (the “Bonus”) with a target Bonus set at 65% of Base
Salary (the “Target Bonus”) and a maximum Bonus of 81.25% of Base Salary. For
any Company fiscal year ending after August 31, 2007, Executive’s Bonus shall be
based upon the satisfaction of performance objectives and in accordance with the
performance matrix to be determined by the Internal People Committee of Parent
(the “Committee”) based upon the recommendations of the Executive Vice President
International Commercial of Parent, or such other officer of Parent who assumes
the responsibilities thereof, (the “EVP”) (which shall in turn be based on
consultations with the CEO who shall have consulted with the Executive) in his
reasonable discretion and communicated to Executive at the beginning of each
fiscal year of the Company. Determinations of the Bonus shall be made in good
faith and in a manner consistent with the then existing applicable corporate
governance policies of Parent.

          (b) For the Company’s fiscal years ending August 31, 2006 (“FY 2006”)
and August 31, 2007 (“FY 2007”), the Bonus shall be based upon the satisfaction
of performance objectives and shall be determined on a weighted basis comprised
of the following criteria:

4



--------------------------------------------------------------------------------



 



  (i)   Milestones based upon Company EBITDA as set forth in the Approved Annual
Business Plan (as defined below) — 40% (the “EBITDA Component”);     (ii)  
Executive performance goals established annually by the Committee based upon the
recommendations of the EVP — 20% (the “Individual Component”);     (iii)  
Milestones based upon Company net sales as set forth in the Approved Annual
Business Plan — 20% (the “Sales Component”); and     (iv)   Milestones based
upon Company net working capital as set forth in the Approved Annual Business
Plan — 20% (the “Net Working Capital Component”)

(items (i) through (iv) collectively, the “Performance Objectives,” and each,
separately, a “Performance Objective”). For purposes of this Section 3.2(b),
“Approved Annual Business Plan” means the detailed one year business, operating
and strategic plan for the Company, as approved by the EVP and the CVR Committee
(as defined in the Contingent Value Right Agreement attached as Exhibit A to the
Merger Agreement (the “CVR Agreement”)) as contemplated in the CVR Agreement,
for the fiscal year. During FY 2006 and FY 2007, the Bonus shall be equal to the
sum of: (A) (Target Bonus)(.4)(the Applicable Percentage for the EBITDA
Component), PLUS (B) (Target Bonus)(.2)(the Applicable Percentage for the
Individual Component), PLUS (C) (Target Bonus)(.2)(the Applicable Percentage for
the Sales Component), PLUS (D) (Target Bonus)(.2)(the Applicable Percentage for
the Net Working Capital Component), where the Target Bonus is expressed in
dollars and the Applicable Percentage with respect to any given Performance
Objective is determined in accordance with the performance matrix below.

5



--------------------------------------------------------------------------------



 



Performance Matrix



If Performance is:     Applicable Percentage:         Less than 90%
of Performance Objective     0%         90%
of Performance Objective     50%         95%
of Performance Objective     75%         100%
of Performance Objective     100%         125%
of Performance Objective
or greater     125%

In the event actual performance for any fiscal year falls between any threshold
listed in the chart above (e.g. 91% of Performance Objective), then the
Applicable Percentage shall be adjusted accordingly using a straight line method
of interpolation (e.g. if actual performance is at 91% of Performance Objective,
then the Applicable Percentage shall be 55%; if actual performance is 92% of
Performance Objective, then the Applicable Percentage shall be 60%, etc.).
Executive’s annual bonus with respect to the Company’s current fiscal year
ending September 30, 2005 (“FY 2005”), shall be based on the Company’s bonus
plan in effect as of the date hereof, as set forth on Section 4.10(a) of the
Company Disclosure Schedule to the Merger Agreement.

     3.3 Equity Program. Executive shall be considered an eligible employee for
purposes of participation in the Monsanto Company Long-Term Incentive Plan, or
any successor thereto,

6



--------------------------------------------------------------------------------



 



with such participation to be on terms and conditions comparable to those
applicable to other executives eligible to participate in such plan.

     3.4 Retention Bonus. (a) Subject to and in accordance with the terms of
this Section 3.4, Executive shall be eligible to receive a retention bonus
(“Retention Bonus”), with a maximum Retention Bonus of $621,000. The Retention
Bonus shall be based upon achievement of Cumulative Target Revenue on or before
September 30, 2007 by the Company and the Affiliated Group. The Retention Bonus
shall be equal to the Applicable Percentage of the maximum Retention Bonus where
the maximum Retention Bonus is expressed in dollars and the Applicable
Percentage is determined in accordance with the performance matrix below.

Performance Matrix



If performance of Cumulative Target Revenue is:     Applicable Percentage:      
  85% or less     0% 86%     8% 87%     16% 88%     24% 89%     32% 90%     40%
91%     48% 92%     56% 93%     64% 94%     72% 95%     80% 96%     84% 97%    
88% 98%     92% 99%     96% 100% or greater     100%

For purposes of this Section 3.4(a), “Cumulative Target Revenue” means
$1,835.3 million, subject to the adjustments to target revenue for sales and
acquisitions set forth in Section 1 of the CVR Agreement. In the event actual
performance falls between any threshold listed in the chart

7



--------------------------------------------------------------------------------



 



above, then the Applicable Percentage shall be adjusted accordingly using a
straight line method of interpolation (e.g. if actual performance is at 87.5% of
Cumulative Target Revenue, then the Applicable Percentage shall be 20%). As used
in this Section 3.4(a), “Vesting Date” means the earlier to occur of
September 30, 2007, or the date the Company and the Affiliated Group have
achieved Cumulative Target Revenue. Executive shall not be entitled to receive
the Retention Bonus unless he is an active employee of the Company on the
Vesting Date; provided, however, if Executive’s employment is earlier terminated
as a result of Executive’s death or Permanent Disability (as defined in
Section 6.1(d) hereof) or by the Company other than for Cause (as defined in
Section 6.2(b) hereof), Executive shall be entitled to receive a pro-rated
portion of the Retention Bonus, which pro-rated portion shall be determined by
multiplying the Retention Bonus he would otherwise have received had he remained
an active employee of the Company until September 30, 2007, by a fraction, the
numerator of which is the number of full months from the Effective Date to his
employment termination date and the denominator of which is the number of full
months from the Effective Date to September 30, 2007. Except as set forth in
Section 3.4(b), Executive shall not be entitled to receive the Retention Bonus,
or any portion thereof, if his employment with the Company is terminated before
the Vesting Date by Executive for Good Reason (as defined in Section 6.1(c)
hereof) or for any other reason, or by the Company for Cause. Payment of the
Retention Bonus, or any portion thereof, shall be in cash on November 15, 2007,
regardless of the Vesting Date, except that, to the same extent as severance
payments payable to other similarly situated key employees of Parent, payment
shall not be made any earlier than the date that is six months (or, if earlier,
the date of death of Executive) after termination of Executive’s employment and
shall be credited with interest, if any, for the period commencing on
November 15, 2007 and ending on the date of payment, at the same rate

8



--------------------------------------------------------------------------------



 



and to the same extent as severance payments payable to other similarly situated
key employees of Parent. Notwithstanding anything to the contrary in this
Section 3.4(a), Executive shall not be entitled to receive the Retention Bonus,
or any portion thereof, if his employment is terminated by the Company for
Cause.

     (b) Notwithstanding anything to the contrary in Section 3.4(a) above, if
Executive’s employment is terminated by Executive for Good Reason and for an
event or circumstance other than an event or circumstance set forth in clause
(ii) or (iii) of Section 6.1(c) hereof, Executive shall be entitled to receive
the maximum Retention Bonus of $621,000; provided, however, Executive shall not
be entitled to receive the maximum Retention Bonus if the event or circumstance
constituting Good Reason was the result of an action by the CEO, which action
was not expressly approved in writing by the EVP and by Parent’s Senior Vice
President of Human Resources. To the same extent as severance payments payable
to other similarly situated key employees of Parent, payment of the maximum
Retention Bonus under this Section 3.4(b) shall be made in cash no earlier that
six months, and no later than seven months, after termination of Executive’s
employment and shall be credited with interest, if any, at the same rate and to
the same extent as severance payments payable to other similarly situated key
employees of Parent. Executive shall not be entitled to receive any portion of
the Retention Bonus under this Section 3.4(b) if he terminates his employment
for Good Reason and the event or circumstance constituting Good Reason for his
termination of employment is set forth in Section 6.1(c)(ii) or 6.1(c)(iii)
hereof or if the event or circumstance constituting Good Reason was the result
of an action by the CEO that was not expressly approved in writing by the EVP
and by Parent’s Senior Vice President of Human Resources.

9



--------------------------------------------------------------------------------



 



     4. Employee Benefits.

     4.1 Employee Benefit Programs, Plans and Practices. During the Term,
Executive shall be entitled to participate in welfare, health and life insurance
and pension benefit programs as may be in effect from time to time for similarly
situated executives of the Company generally. Executive shall not be entitled to
participate in any severance plans provided to Company employees and hereby
waives any rights to receive severance benefits other than as provided in this
Agreement.

     4.2 Vacation; Fringe Benefits (Perquisites). Executive shall be entitled to
no less than twenty (20) business days paid vacation in each calendar year.
Executive shall be entitled to receive fringe benefits (perquisites) reasonably
comparable to those provided to Executive as of the Effective Date with respect
to all fees and expenses incurred in connection with satisfying applicable
government working requirements, including visas. In addition, Executive shall
be entitled to the fringe benefits (perquisites) generally made available to
similarly situated executives of Parent.

     5. Expenses. During the Term, Executive shall be entitled to receive prompt
reimbursement in accordance with the Company’s policies for out-of-pocket
business expenses reasonably incurred in carrying out his duties and
responsibilities under this Agreement, including, without limitation, reasonable
expenses for travel and similar items related to such duties and
responsibilities.

     6. Termination of Employment.

     6.1 Termination Not for Cause or for Good Reason. (a) If, prior to the
Termination Date, during the Term, Executive’s employment is terminated (A) by
the Company other than for Cause (as defined in Section 6.2(b) hereof), (B) as a
result of Executive’s death or as a result of

10



--------------------------------------------------------------------------------



 



Executive’s Permanent Disability (as defined in Section 6.1(d) hereof), or
(C) by Executive for Good Reason (as defined in Section 6.1(c) hereof),
Executive shall receive:

(i) such payments, if any, to which Executive is entitled under any applicable
plans or programs, including but not limited to those referred to in
Sections 3.3 and 4.1 hereof, in accordance with the terms of such plans or
programs;

(ii) a cash lump sum payment in respect of accrued but unused vacation days, any
earned but unpaid Base Salary and, if any such termination of employment occurs
after the end of a Company fiscal year and prior to the payment of Bonuses for
such fiscal year, any Bonus payments earned by Executive for such fiscal year
but not yet paid;

(iii) continued coverage under any employee medical plans or programs provided
to Executive and his family members pursuant to Section 4.1 hereof until the
earlier of the second anniversary of Executive’s termination of employment or
the date on which Executive becomes entitled to receive medical coverage under
another employer’s medical benefit program, provided, that Executive shall
continue to be required to pay any applicable premiums of a participating
employee in such plans and programs;

(iv) a cash lump sum payment equal to two (2) times the sum of the (I) Base
Salary (as of immediately prior to Executive’s date of termination of
employment, but excluding any decrease in Base Salary causing Executive to have
Good Reason) plus (II) the average annual bonus described in Section 3.2 of this
Agreement or the Prior Agreement (and expressly excluding the Retention Bonus
and any bonus other than such annual bonus described in Section 3.2) paid or
payable to Executive with respect to the two (2) fiscal years immediately prior
to Executive’s date of termination of employment (provided, however, that if
Executive’s date of termination occurs prior to a date upon which a
determination of an annual bonus amount has been made by the Company for a prior
fiscal year for Executive then the “average annual bonus” shall be deemed to be
the Target Bonus), less any applicable insurance benefits payable under
insurance arrangements maintained or contributed to by the Company or its
affiliates in the event of Executive’s death or disability, provided, that any
reduction for disability benefits shall be with respect to benefits received by
Executive during the three-year period following Executive’s date of termination
of employment; and

(v) a cash lump sum payment equal to the cost of the enrollment fee for one year
to the American School Foundation in Monterrey, Mexico for Executive’s three (3)
children (or, if the children are not able to so enroll due to space
limitations, a comparable enrollment fee for one year to another educational
institution in Mexico), provided, that Executive relocates to Mexico and elects
to so enroll his children within one (1) year following Executive’s date of
termination.

11



--------------------------------------------------------------------------------



 



          (b) To the same extent as severance payments payable to other
similarly situated key employees of Parent, amounts payable under
Section 6.1(a)(iv) and (v) shall be paid no earlier than six months, and no
later than seven months, after termination of Executive’s employment and shall
be credited with interest, if any, at the same rate and to the same extent as
severance payments payable to other similarly situated key employees of Parent.
All other payments payable by the Company to Executive pursuant to this
Section 6.1 shall be paid within 30 days after the termination of Executive’s
employment. All payments under this Section 6.1 shall be paid by check payable
to the order of Executive and shall be subject to Executive entering into and
not revoking a release substantially in the form set forth as Exhibit A hereto.

          (c) For purposes of this Agreement, “Good Reason” shall mean that any
of the events set forth in clauses (i) through (ix) below shall occur without
the written consent of Executive, provided, that (x) Executive shall provide the
Company with written notice thereof within one hundred and twenty (120) days
after Executive has knowledge of the occurrence of any of the events or
circumstances set forth in clauses (i) through (ix) below, which notice shall
specifically identify the event or circumstance that Executive believes
constitutes Good Reason, (y) the Company fails to correct the circumstance or
event so identified within twenty (20) days after the date of delivery of the
notice referred to in clause (x) above, and (z) Executive resigns his employment
for Good Reason within ninety (90) days after the date of delivery of the notice
referred to in (x) above:

(i) A reduction in Executive’s Base Salary;

(ii) Executive’s duties, titles, responsibilities or authority (collectively,
his “position”) are materially diminished in comparison to his position
immediately after the Effective Date, or Executive is assigned duties materially
and adversely inconsistent with his position;

(iii) A material reduction in fringe benefits (perquisites) provided to
Executive immediately after the Effective Date, other than as a result of a
change applicable

12



--------------------------------------------------------------------------------



 



to similar executives of Parent generally, or any material failure to provide
such benefits to Executive;

(iv) The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform the Agreement, as contemplated in
Section 10 herein;

(v) Any requirement that Executive relocate to an office more than 25 miles from
his office as of the Effective Date; provided, that Executive may be required,
under reasonable business circumstances, to travel outside of such locations in
connection with performing his duties;

(vi) The failure of the Company (or successor) to renew this Agreement following
the Termination Date, unless Executive gives written notice of intention not to
renew;

(vii) A material breach by the Company of Section 3.3 of this Agreement;

(viii) The failure of the Company to pay the Retention Bonus, or pro-rated
portion thereof, as applicable, in accordance with the terms of Section 3.4 of
this Agreement; or

(ix) The failure of the Company to pay or provide an annual bonus in accordance
with the terms of Section 3.2 of this Agreement.

          (d) For purposes of this Agreement, “Permanent Disability” shall mean
Executive’s absence from full time performance of duties due to physical or
mental illness for six (6) consecutive months, that is reasonably determined to
be total and permanent by a physician selected by the Company or its insurers
and reasonably acceptable to Executive or his legal representative.

     6.2 Discharge for Cause; Voluntary Termination by Executive. (a) The
Company shall have the right to terminate the employment of Executive for Cause.
In the event that Executive’s employment is terminated, prior to the Termination
Date, (i) by the Company for Cause, as hereinafter defined, or (ii) by Executive
other than (A) for Good Reason or (B) as a result of Executive’s death or
Permanent Disability, Executive shall be entitled to receive a lump sum cash
payment in respect of any earned but unpaid Base Salary and in respect of any
accrued

13



--------------------------------------------------------------------------------



 



vacation days. In addition, Executive shall be entitled to such payments and
benefits, if any, under any applicable plans or programs, including, but not
limited to, those referred to in Sections 3.3 and 4.1 hereof, to which he is
entitled pursuant to the terms of such plans or programs.

          (b) As used herein, the term “Cause” shall mean (i) Executive’s
conviction of, or plea of guilty or nolo contendere to, a felony (or a
comparable level of crime in another jurisdiction); provided however, that after
indictment for a felony, the Company may suspend Executive from the rendition of
services, but without limiting or modifying in any other way, the Company’s
obligations to Executive under this Agreement; (ii) continued and repeated
refusal by Executive to perform his duties hereunder after fifteen (15) days
written notice of any such refusal to perform such duties or direction was given
to Executive; (iii) commission by Executive of fraud against, or
misappropriation of material property belonging to, the Company (unless such
action is neither willful nor injurious to the Company, its affiliates (as
defined in Section 10) or any member of the Affiliated Group) or other willful
misconduct materially injurious to the Company, its affiliates or any member of
the Affiliated Group; (iv) a material breach by Executive of Section 12 of this
Agreement, unless such breach is neither willful nor materially injurious to the
Company, its affiliates or any member of the Affiliated Group. A decision to
terminate Executive’s employment for Cause shall be made by the CEO, the EVP,
and the Parent’s HR Lead for Seminis. Executive shall receive thirty (30) days’
prior written notice of the termination for Cause during which period Executive
and/or his counsel shall be provided with reasonable opportunity to meet and
consult with Parent’s Senior Vice President of Human Resources. Such notice
shall include the finding that Executive committed conduct set forth in any of
clauses (i) through (iv) above and specifying the particulars thereof.

14



--------------------------------------------------------------------------------



 



     6.3 Resignation from all Positions. Notwithstanding any other provision of
this Agreement, upon the termination of Executive’s employment for any reason,
unless otherwise requested by the CEO, Executive shall immediately resign from
all positions that he holds or has ever held with the Company, Parent and any
other member of the Affiliated Group (and with any other entities with respect
to which the Company has requested Executive to perform services). Executive
hereby agrees to execute any and all documentation to effectuate such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon termination of his employment, regardless of
when or whether he executes any such documentation.

     6.4 Breach of Section 12. Notwithstanding anything to the contrary in this
Agreement, in the event of a breach by Executive of the provisions of Section 12
of this Agreement following Executive’s termination of employment, or a material
breach by Executive of the provisions of Section 12 of this Agreement during
Executive’s employment which Executive’s immediate supervisor and Parent’s
Senior Vice President of Human Resources determine would have been Cause to
terminate Executive’s employment and that is discovered by the Company within
six (6) months following Executive’s termination of employment, Executive shall
be entitled to no further payments under this Section 6, and shall repay to the
Company any payments previously made under this Section 6. Any amounts repaid by
Executive under this Section 6.4 will reduce (on a dollar for dollar basis) any
damages payable by Executive as a result of a breach of the terms of Section 12.

     7. Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his employment
hereunder, and any amounts earned by

15



--------------------------------------------------------------------------------



 



Executive, whether from self-employment, as a common-law employee or otherwise,
shall not reduce the amount of any payments otherwise payable to him pursuant to
this Agreement.

     8. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

Seminis, Inc.
2700 Camino del Sol
Oxnard, California 93030-7967
Attn: General Counsel

with a copy, which will not constitute notice, to:

Monsanto Company
800 North Lindbergh Boulevard
Saint Louis, Missouri 63167
Attn: General Counsel

To Merger Sub:

Monsanto Company
800 North Lindbergh Boulevard
Saint Louis, Missouri 63167
Attn: General Counsel

To Executive:

Jose Manuel Madero Garza
At the address most recently on file with the Company

with a copy to:

Milbank, Tweed, Hadley & McCloy, LLP
One Chase Manhattan Plaza
New York, New York 10005
Attn: Howard Kelberg

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other

16



--------------------------------------------------------------------------------



 



address as such party may designate in a notice duly delivered as described
above), and the third business day after the actual date of mailing shall
constitute the time at which notice was given.

     9. Separability; Legal Fees. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. Each party shall bear the costs of any legal
fees and other fees and expenses which may be incurred in respect of enforcing
its respective rights under this Agreement.

     10. Successors and Assigns. Except as otherwise provided herein, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Company and Executive and their respective heirs, legal representatives,
successors and assigns. Executive may not assign this Agreement, other than,
with respect to payments in the event of Executive’s death, to Executive’s
estate or beneficiaries. The Company may assign this Agreement to any of its
affiliates in the event of any restructuring or reorganization of the Company or
to a successor to all or substantially all of the Company’s assets, and the
benefits of this Agreement shall inure to such entity and the obligations of
this Agreement shall be binding on such entity; provided, that, if the Company
assigns this Agreement to an affiliate which is not a successor to all or
substantially all of its assets, the Company shall continue to guarantee the
payments and benefits hereunder. If the Company shall be merged into or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation and the Company shall require any such
successor, by agreement in form and substance satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. For avoidance

17



--------------------------------------------------------------------------------



 



of doubt, upon the Effective Date the Company will be merged into Merger Sub and
the Company will be the entity surviving such merger and Executive hereby
acknowledges that the provisions of Section 3.3 of the Merger Agreement shall
satisfy the obligations of the Company under the immediately preceding sentence.
The provisions of this Section 10 shall continue to apply to each subsequent
employer of Executive in the event of any subsequent merger or consolidation of
such subsequent employer. As used in this Agreement, the term “affiliates” shall
include any entity controlled by, controlling, or under common control with the
Company.

     11. Amendment. This Agreement may only be amended by written agreement of
the parties hereto. The parties acknowledge that Merger Sub is intended to be a
third party beneficiary of this Agreement, and this Agreement cannot be amended
without the prior written consent of Merger Sub.

     12. Nondisclosure of Confidential Information; Work Product;
Non-Disparagement; Non-Competition; Non-Solicitation.

     12.1 Confidential Information of the Company and Its Affiliates. All
Confidential Information relating to or obtained from the Company or its
affiliates shall be held in the strictest confidence by Executive. Executive
shall not, directly or indirectly, disclose, use, publish, release, transfer or
otherwise make available Confidential Information of, or obtained from the
Company or any of its affiliates in any form to, or for the use or benefit of,
any person or entity without the Company’s prior written consent, except
(i) while employed by the Company, in the business of and/or for the benefit of
the Company or (ii) when required to do so by a court of competent jurisdiction,
by any governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible

18



--------------------------------------------------------------------------------



 



such information. For purposes of this Section 12.1, “Confidential Information”
shall mean all information and documentation of the Company or its affiliates,
whether disclosed to or accessed by Executive in connection with his employment
with the Company or the Affiliated Group that is not otherwise available to the
public (other than by Executive’s breach of the terms hereof), including all
(i) data and information of the Company or its affiliates or the customers,
suppliers, contractors or other third parties doing business with any of the
Company or its affiliates, including business plans, memoranda, reports,
drawings, research results, research plans, inventions (patentable or
otherwise), trade secrets and research products and (ii) Work Product (as
defined below) created by Executive.

     12.2 Executive hereby acknowledges that any ideas, concepts, designs,
discoveries, techniques, research results, inventions, methodologies, know-how,
improvements, discoveries, processes or products, whether or not patentable,
that Executive conceives of or reduces to practice during the term of his
employment with the Company or the Affiliated Group and which are in connection
with Executive’s employment or related to the nature of Executive’s employment
(collectively, the “Work Product”), shall be, or be deemed to be, “work for
hire” and owned by the Company. Furthermore, the Company shall have all right,
title and interest, including worldwide ownership of copyright and patent, in
and to the Work Product and all copies made from them. To the extent (a) any of
the Work Product is not deemed a “work for hire” by operation of law and
(b) permissible under applicable law, Executive hereby irrevocably assigns,
transfers and conveys to the Company all of his right, title and interest in and
to such Work Product, including all rights of patent, copyright, trade secret or
other intellectual property or proprietary rights in such materials. Executive
acknowledges that the Company and the

19



--------------------------------------------------------------------------------



 



successors and permitted assigns of the Company shall have the right to obtain
and hold in their own name any intellectual property rights in and to such Work
Product.

     12.3 During the Term and for a period of 24 months from the date of the
termination of Executive’s employment for any reason (the “Restricted Period”),
Executive shall not compete with the Company or the Affiliated Group, by
directly or indirectly engaging in any business or activity, whether as an
employee, consultant, partner, principal, agent, representative or stockholder
or in any other individual, corporate or representative capacity, or render any
services or provide any advice or substantial assistance to any business, person
or entity, if such business, person or entity, directly or indirectly, competes
(or, to Executive’s knowledge after due inquiry, intends to compete or is
preparing to compete during the Restricted Period) with the Business of the
Company or the Affiliated Group in any material manner. It is the intention of
the parties that the potential restrictions on Executive’s activities imposed by
this paragraph be and are reasonable in duration, scope and geography and in all
other respects. For purposes of this Section 12, “Business” shall mean the
business of marketing, developing, producing and researching new fruit or
vegetable seeds and fruit or vegetable plants, or any other material businesses
entered into by the Company or the Affiliated Group during the Term, or with
respect to which the Company or the Affiliated Group has taken material steps to
enter into as of the termination of Executive’s employment. During the
Restricted Period, Executive shall make himself reasonably available at the
request of the EVP to provide the EVP and the Company with Executive’s
knowledge, experience and skill with respect to all matters involving the
business of the Company and its affiliates with which Executive is personally
familiar, including, without limitation, assisting with existing or future
investigations, proceedings, litigations or examinations involving the Company
or any of its affiliates relating to periods during which

20



--------------------------------------------------------------------------------



 



Executive was employed by the Company; provided, however, that Executive shall
be available for a period of no more than five (5) days per calendar quarter,
subject to not interfering with Executive’s work schedule. For each day, or part
thereof, that Executive provides assistance to the EVP and the Company as
contemplated hereunder, the Company shall pay Executive an amount equal to
(x) divided by (y), where (x) equals the Executive’s annual Base Salary as in
effect immediately prior to his employment termination date, and (y) equals 365.
In addition, upon presentment of satisfactory documentation, the Company will
reimburse Executive for reasonable out-of-pocket travel, lodging and other
incidental expenses he incurs in providing such assistance.

     12.4 Except as is required or appropriate in the furtherance of the
business of the Company or the Affiliated Group, Executive shall not, during the
Restricted Period, either alone or in concert with others, directly or
indirectly, (1) solicit, entice, induce or encourage (a) any customer of the
Company or the Affiliated Group (including, during the Term, the Company’s
affiliates) to discontinue using the services or purchasing the products of the
Company or the Affiliated Group (including, during the Term, the Company’s
affiliates), (b) any customer to refer prospective customers or business to any
competitor of the Company or the Affiliated Group (including, during the Term,
the Company’s affiliates) or (c) any person or entity that is part of any
existing or proposed arrangement or has any other affiliation with the Company
or the Affiliated Group (including, during the Term, the Company’s affiliates)
to discontinue such relationship or affiliation with the Company or its
affiliates or (2) recruit or hire, or assist others in recruiting or hiring, or
otherwise solicit for employment, any consultants or employees of the Company or
its affiliates, or former consultants or employees of the Company or its
affiliates within six (6) months following their termination of employment.

21



--------------------------------------------------------------------------------



 



     12.5 Upon request by the Company at any time during Executive’s employment
or upon termination of Executive’s employment with the Company for any reason,
Executive shall promptly (1) return to the Company or its affiliates all copies
of all materials, including documentary or other recorded materials, which are
in Executive’s possession or control and which contain or embody any
Confidential Information of the Company or its affiliates and (2) deliver to the
Company or its affiliates all copies of any Work Product in Executive’s
possession or control. Executive shall not copy, reproduce or otherwise
re-create in any fashion any of the items referenced above for personal
retention by Executive.

     12.6 Executive acknowledges and agrees that: (i) the purposes of the
foregoing covenants are to protect the goodwill and Work Product and
Confidential Information of the Company and its affiliates in connection with
the transactions contemplated by the Merger Agreement, and to prevent Executive
from interfering with the business of the Company and the Affiliated Group as a
result of or following termination of Executive’s employment with the Company or
the Affiliated Group, as applicable, (ii) because of the nature of the business
in which the Company and the Affiliated Group are engaged and because of the
nature of the Work Product and Confidential Information to which Executive has
access, it would be impractical and excessively difficult to determine the
actual damages to the Company and the Affiliated Group in the event Executive
breached any of the covenants of this Section 12; and (iii) remedies at law
(such as monetary damages) for any breach of Executive’s obligations under this
Section 12 would be inadequate. Executive therefore agrees and consents that if
Executive commits any breach of a covenant under this Section 12 or threatens to
commit any such breach, the Company, and its affiliates shall have the right (in
addition to, and not in lieu of, any other right or remedy that may be available
to each of them) to temporary and permanent injunctive relief

22



--------------------------------------------------------------------------------



 



from a court of competent jurisdiction, without posting any bond or other
security and without the necessity of proof of actual damage. With respect to
any provision of this Section 12 finally determined by a court of competent
jurisdiction to be unenforceable, Executive and the Company and its affiliates
hereby agree that such court shall have jurisdiction to reform this Agreement or
any provision hereof so that it is enforceable to the maximum extent permitted
by law, and the parties agree to abide by such court’s determination. If any of
the covenants of this Section 12 are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the rights of the Company or its affiliates, as applicable,
to enforce any such covenant in any other jurisdiction.

     12.7 The provisions of this Section 12 shall remain in full force and
effect until the expiration of the period specified herein notwithstanding the
earlier termination of Executive’s employment hereunder or the Term.

     13. Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.

     14. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

23



--------------------------------------------------------------------------------



 



     15. Governing Law; Consent to Jurisdiction.

     15.1 Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of California, without
reference to rules relating to conflicts of law.

     15.2 Consent to Jurisdiction. The parties hereto hereby agree and consent
to be subject to the exclusive jurisdiction of the courts of the State of
California sitting in the County of Los Angeles and the United States District
Court for the Central District of the State of California in any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by law, (i) any objection
that it may now or hereafter have to laying venue of any suit, action or
proceeding brought in such courts, and (ii) any claim that any suit, action or
proceeding brought in such courts has been brought in an inconvenient forum.

     16. Effect on Prior Agreements.

     16.1 On the Effective Date, Executive shall receive a cash lump sum payment
equal to $627,879, reduced by applicable withholding, in payment of the value of
the perquisites under Section 4.2 of the Prior Agreement, subject to Executive
entering into and not revoking a receipt and release substantially in the form
set forth in Exhibit B hereto.

     16.2 This Agreement contains the entire understanding between the parties
hereto. As of the Effective Date, except as otherwise provided in Section 16.1,
Executive waives all payments and benefits under any prior or other employment
agreement or understanding between the Company or any affiliate of the Company
and Executive, including, but not limited to, the Prior Agreement.

24



--------------------------------------------------------------------------------



 



     17. Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation, or may permit
Executive to elect to pay the Company any such required withholding taxes. If
Executive so elects, the payment by Executive of such taxes shall be a condition
to the receipt of amounts payable to Executive under this Agreement. The Company
shall, to the extent permitted or required by law, have the right to deduct any
such taxes from any payment otherwise due to Executive.

     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

     IN WITNESS WHEREOF, as of the date first above written, the Company has
caused this Agreement to be executed on its behalf by a duly authorized officer
and Executive has hereunto set Executive’s hand.

              Seminis, Inc.        
 
           
By
      Date:    

           
Name:
           
Title:
           
 
           

      Date:               Jose Manuel Madero Garza        

25



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF RELEASE AGREEMENT

     This Release Agreement (“Release”) is entered into as of this          day
of ___(hereinafter “Execution Date”), by and between [Name of Executive]
(hereinafter “Executive”), and Seminis, Inc. and its successors and assigns
(hereinafter, the “Company”). Executive and the Company are sometimes
collectively referred to herein as the “Parties”.



1.   Executive’s employment with the Company is terminated effective [Month,
Day, Year] (hereinafter “Termination Date”).   2.   The Company has agreed to
provide Executive the severance payments, awards and benefits provided for in
his Employment Agreement with the Company, dated January ___, 2005, after he
executes this Release and the Release becomes effective pursuant to its terms
[FOR 40+ and does not revoke it as permitted in Section 7 below, the expiration
of such revocation period being] the (“Effective Date”).   3.   Executive
represents that he has not filed, and will not file, any complaints, lawsuits,
administrative complaints or charges relating to his employment with the Company
or the termination thereof [; provided, however, that nothing contained in this
Section 3 shall prohibit Executive from bringing a claim to challenge the
validity of the ADEA Release in Section 7 herein]. In consideration of the
severance payments, awards, benefits and other payments described in Section 2,
Executive, for himself and for his heirs, administrators, representatives,
executors, successors and assigns (collectively, “Releasers”) agrees to release
the Company, its subsidiaries and affiliates, and their respective parents,
direct or indirect subsidiaries, divisions, affiliates and related companies or
entities, regardless of its or their form of business organization, any
predecessors, successors, joint ventures, and parents of any such entity, and
any and all of their respective past or present shareholders, partners,
directors, officers, employees, consultants, independent contractors, trustees,
administrators, insurers, agents, attorneys, representatives and fiduciaries,
including without limitation all persons acting by, through, under or in concert
with any of them, in each instance in their capacities as representatives of the
Company (collectively, the “Released Parties”), from any and all claims,
charges, complaints, causes of action or demands of whatever kind or nature that
Executive and his Releasers now have or have ever had against the Released
Parties, whether known or unknown, relating to his employment with the Company
or the termination thereof, including but not limited to: wrongful or tortious
termination; constructive discharge; implied or express employment contracts
and/or estoppel; discrimination and/or retaliation under any federal, state or
local statute or regulation, specifically including any claims Executive may
have under the Fair Labor Standards Act, the Americans with Disabilities Act,
Title VII of the Civil Rights Act of 1964 as amended, and the Family and Medical
Leave Act; the discrimination or other employment laws of the State of
California; any claims brought under any federal or state statute or regulation
for nonpayment of wages or other compensation, including grants of stock options
or any other equity compensation); and libel, slander, or breach of contract,

 



--------------------------------------------------------------------------------



 



   other than the breach of this Release. This Release specifically excludes
claims, charges, complaints, causes of action or demand that post-date the
Termination Date. Notwithstanding anything herein to the contrary, expressly
excluded from this Release are any claims (i) for benefits provided under
Company benefit plans, incentive plans or equity plans (including, but not
limited to, stock options, restricted stock units and stock grants) or (ii) for
indemnification and any applicable directors and officers liability insurance
coverage to which Executive was entitled with regard to service as an officer of
the Company.   4.   Executive agrees to keep the terms of this Release in strict
confidence, except where necessary to comply with or enforce this Release or as
may be required by any applicable law, regulation or judicial process.
Notwithstanding the foregoing, Executive may disclose the terms of this Release
and provide a copy hereof to his immediate family and his financial and legal
advisors.   5.   Executive warrants that no promise or inducement has been
offered for this Release other than as set forth herein and in the Employment
Agreement between the Parties dated [___] and that this Release is executed
without reliance upon any other promises or representations, oral or written.
Any modification of this Release must be made in writing and be signed by
Executive and the Company.   6.   If any provision of this Release or compliance
by Executive or the Company with any provision of the Release constitutes a
violation of any law, or is or becomes unenforceable or void, then such
provision, to the extent only that it is in violation of law, unenforceable or
void, will be deemed modified to the extent necessary so that it is no longer in
violation of law, unenforceable or void, and such provision will be enforced to
the fullest extent permitted by law. If such modification is not possible, such
provision, to the extent that it is in violation of law, unenforceable or void,
will be deemed severable from the remaining provisions of this Release, which
provisions will remain binding on both Executive and the Company. This Release
is governed by, and construed and interpreted in accordance with the laws of the
State of California, without regard to principles of conflicts of law. Executive
consents to venue and personal jurisdiction in the State of California for
disputes arising under this Release. This Release represents the entire
understanding with the Parties with respect to subject matter herein, no oral
representations have been made or relied upon by the Parties.   7.   [FOR
EXECUTIVES OVER 40 ONLY — In further recognition of the above, Executive hereby
releases and discharges the Released Parties from any and all claims, actions
and causes of action that he may have against the Released Parties, as of the
date of the execution of this Release, arising under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), and the applicable rules and
regulations promulgated thereunder. Executive acknowledges and understands that
ADEA is a federal statute that prohibits discrimination on the basis of age in
employment, benefits and benefit plans. Executive specifically agrees and
acknowledges that: (A) the release in this Section 7 was granted in exchange for
the receipt of consideration that exceeds the amount to which he would otherwise
be entitled to receive upon termination of his employment; (B) his waiver of
rights under this Release is knowing and voluntary as required under the Older

2



--------------------------------------------------------------------------------



 



    Workers Benefit Protection Act; (B) that he has read and understands the
terms of this Release; (C) he has hereby been advised in writing by the Company
to consult with an attorney prior to executing this Release; (D) the Company has
given him a period of twenty-one (21) days within which to consider this
Release, which period may be waived by the Executive’s voluntary execution prior
to the expiration of the twenty-one day period; and (E) following his execution
of this Release he has seven (7) days in which to revoke his release as set
forth in this Section 7 only and that, if he chooses not to so revoke, the
Release in this Section 7 shall then become effective and enforceable and the
payments, awards and benefits provided herein shall then be made to him in
accordance with the terms of this Release, as well as the terms of the
Employment Agreement. To revoke this Release, Executive understands that he must
give a written revocation to the General Counsel of the Company at [___]1,
either by hand delivery or certified mail within the seven-day period. If he
revokes the Release, it will not become effective or enforceable and he will not
be entitled to any benefits from the Company.]   8.   EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS CAREFULLY READ AND VOLUNTARILY SIGNED THIS RELEASE, THAT HE
HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOICE, AND THAT HE
SIGNS THIS RELEASE WITH THE INTENT OF RELEASING THE RELEASED PARTIES TO THE
EXTENT SET FORTH HEREIN.   9.   Executive acknowledges that he is familiar with
the provisions of California Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.      
Executive being aware of said code section, hereby expressly waives any right he
may have thereunder, as well as under any other statutes or common law
principles of similar effect.   10.   This Release inures to the benefit of the
Company and its parent, subsidiaries, affiliates, successors and assigns.

ACCEPTED AND AGREED TO:

                    Seminis, Inc.   [Executive Full Name]
 
           
Dated:
      Dated:    

           



--------------------------------------------------------------------------------

1   Insert address.

3



--------------------------------------------------------------------------------



 



EXHIBIT B

RECEIPT AND RELEASE

     The undersigned, Jose Manuel Madero Garza, hereby acknowledges receipt of a
cash lump sum payment equal to $627,879, reduced by applicable withholding, in
full payment and satisfaction of the value of the perquisites under Section 4.2
of the Employment Agreement by and between himself and Seminis Merger Corp., the
predecessor to the Company, dated May 30, 2003, which perquisites are as
follows: (i) after-tax vacation allowance of $7,700; (ii) family membership to a
sport or social club of Executive’s choice, (iii) use of a Company automobile,
including maintenance costs; and (iv) a housing allowance of $36,000 per year
net of taxes. Executive agrees, for himself and for his heirs, administrators,
representatives, executors, successors and assigns, to release, remise and
forever discharge Seminis, Inc., its subsidiaries and affiliates, any successors
and assigns, and parents of any such entity, and any and all of their respective
directors, officers and employees, from any claims, charges, complaints, causes
of action or demands for nonpayment of the value of such perquisites.



                    Jose Manuel Madero Garza

       

  Dated:    

       

 